Citation Nr: 0840726	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service-connection for bleeding ulcers.

2.  Entitlement to service-connection for colitis.

3.  Entitlement to service-connection for a lung condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1993 and September 25, 1996 to October 4, 1996.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas which denied the veteran's claim for entitlement to 
service connection for bleeding ulcers, colitis, and a lung 
condition.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at Waco in May 2007.  The transcript of 
the hearing is associated with the veteran's claims folder.

This case was remanded by the Board in December 2007 for 
additional evidentiary development.  Specifically, the case 
was remanded for VA examinations to determine weather the 
previously-referenced conditions were at least as likely as 
not first manifested during a period of active service.  This 
was accomplished, and in July 2008 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim for 
entitlement to service connection for bleeding ulcers, 
colitis, and a lung condition.  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.  


FINDING OF FACT

The veteran's bleeding ulcers, colitis, and lung condition 
are less likely than not related to military service.


CONCLUSION OF LAW

Service-connection for bleeding ulcers, colitis, and a lung 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in May 
2003.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claims.  

The Board acknowledges that the veteran did not receive 
notice as to the disability rating and effective date 
elements until a March 2006 letter.  Despite the error as to 
timeliness, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because his 
claims were subsequently readjudicated in a supplemental 
statement of the case.  Furthermore, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service and VA medical records, and other 
pertinent documents discussed below.  The RO has obtained the 
veteran's SMRs and VA outpatient records, and the appellant 
underwent VA examination in January 2008 to clarify the 
nature and etiology of his claimed disabilities.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Also, the actions 
taken by VA have essentially cured or mooted any defect in 
the VCAA notice.  The purpose behind the notice requirement 
has been satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims.

Analysis

The veteran seeks service connection for bleeding ulcers, 
colitis, and a lung condition.  A review of his service 
medical records reveals a March 1991 finding of complaints of 
upset stomach with vomiting and diarrhea.  The impression was 
acute gastroenteritis.  A May 1993 service medical record 
also shows an impression of bronchitis.

VA medical records dated from 2001 to 2005 show findings of 
ulcerative colitis, irritable bowel syndrome, and 
gastreoesophageal reflux disease.  A June 2001 VA medical 
record further notes that the veteran has had chronic 
diarrhea since May 2000 and severe diarrhea since November 
2000.  VA medical records dated from 2002 to 2007 show 
findings of pulmonary alveolar proteinosis, upper respiratory 
infection, and bronchitis.  These diagnoses were confirmed 
during the January 2008 VA gastrointestinal and respiratory 
examinations discussed in detail below. 

As noted, in January 2008, the veteran underwent a 
comprehensive VA examination.  The VA examiner reviewed the 
veteran's service medical records, noting potentially 
relevant complaints in 1991, 1992, and 1993, as well as 
negative chest x-rays obtained in 1993.  The examiner also 
discussed post-service treatment documented in the claims 
file for various complaints since 1991, including ulcerative 
colitis, diarrhea, abdominal pain, pulmonary nodules, 
shortness of breath, and pneumonia.  The examiner also 
detailed the veteran's current complaints, and the results of 
the most recent tests and diagnostic studies conducted by VA.  

With regard to the veteran's gastrointestinal examination, 
the examiner found that no hernias, malignancy, peritoneal 
tuberculosis, nor ventral or inguinal hernias were present.  
With regard to the veteran's respiratory examination, the VA 
examiner found that there was no history of asthma, cor 
pulmonale, RVH, or pulmonary hypertension.  He also found 
that the veteran had no weight loss or weight gain, no 
daytime hypersomnolence and no hemotysis.  Finally, the 
examiner noted no history of anticoagulation or tracheostomy, 
with no use of C-PAP, oxygen, or any other therapy, and no 
malignant diseases were identified.  The examiner then found 
that there was "not enough evidence in the claims file to 
support" a finding that the veteran's pulmonary condition, 
to include his pulmonary alveolar proteinosis, and his 
irritable bowel syndrome, ulcerative colitis, chronic 
diarrhea, or gastreoesophageal reflux disease had their onset 
when the veteran served on active duty.  However, the 
examiner ultimately concluded that "it is as likely as not" 
that the conditions were the result of the veteran's military 
service.  

Given the apparent contradiction in the examiner's 
conclusion, the RO returned the claims file to the VA 
examiner for clarification of his January 2008 opinions.  
Specifically, the RO requested that the examiner clarify "if 
there is or is not enough evidence to relate the condition to 
service, or if it would be mere speculation to relate the 
disability to service."  The RO also requested the medical 
reason for the opinion.  In May 2008, the examiner concluded 
that the cited conditions are "less likely than not related 
to military service" after reiterating that there was not 
enough evidence of record to establish that that the current 
disabilities had their onset while the veteran was serving on 
active duty.  

The Board finds this opinion to be the most persuasive 
evidence of record.  As noted, the examiner reviewed the 
claims file, conducted a thorough examination, and considered 
the veteran's own lay report as to his history.  Although the 
Board is sympathetic in that it is clear that he sincerely 
believes that his disabilities are the result of his service, 
the Board notes that there is no contrary medical opinion of 
record showing that his disabilities are related to active 
military service.  

The Board has also considered the veteran's lay contentions 
of a continuity of symptomatology since service, as well as 
statements from his wife and a friend attesting to symptoms 
they've observed.  Certainly, the veterans can attest to 
factual matters of which he had first-hand knowledge, 
including the history of symptomatology observable to a lay 
person, and his testimony in that regard is entitled to some 
probative weight.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005). However, even where a veteran is competent 
to report symptomatology such as depression, medical evidence 
is ultimately required to establish a nexus between the 
continuous symptomatology and an underlying disability.  See, 
e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).

In this instance, a competent health care provider took into 
account the veteran's lay report as to his history, but 
ultimately found that it was unlikely that there was a 
relationship between his current disabilities and his 
military service.  The Board finds that this opinion is more 
persuasive on the matter of etiology than the veteran's lay 
assertions of a continuity of symptomatology after service. 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for his 
bleeding ulcers, colitis, and lung condition.  The benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. 
§ 5107(b); See also Gilbert, supra.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service-connection for bleeding ulcers is 
denied.

Entitlement to service-connection for colitis is denied.

Entitlement to service-connection for a lung condition is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


